Opinion by
Johnson, J.
It was stipulated that the items in question consist of earthenware articles similar in all material respects to those the subject of Abstract 51676. In accordance with stipulation of counsel and following the cited authority it was held that the merchandise consists of earthenware articles composed of a nonvitrifled absorbent body, not artifieally colored and composed wholly of clay, which articles are painted, colored, tinted, stained, enameled, gilded, printed, ornamented, or decorated. The claim of the plaintiff was therefore sustained.